                                                      EXHIBIT A
                                                                                                            12/12/2018 2:16 PM
                                     Lease Unpaid Charges
                             Coolsprings Crossing Tenant: David's Bridal(l0011790)
Date                          Description                        Charge      Payment        Net Due    Balance
11/29/2018   Year End RET Adjustment (01/2018 - 12/2018)         6,100.74            0.00   6,100.74   6,100.74




                                                            Page 1 of 3
                                                                                                      12/12/2018 2:16 PM
                                    Lease Unpaid Charges
                                       Tenant: David's Bridal(l0067093)
Date                         Description                       Charge     Payment    Net Due    Balance
12/5/2018   Year End RET Adjustment (01/2018 - 12/2018)          140.49       0.00     140.49     140.49




                                                            Page 1 of 3
                                                                                          12/12/2018 2:16 PM
                           Lease Unpaid Charges
                    Hammock Landing Tenant: David's Bridal(l0028415)
Date                Description            Charge     Payment      Net Due     Balance
12/1/2018   CAM Fixed Rate INL (12/2018)   1,492.57     1,449.10       43.47      43.47




                                                          Page 1 of 3
